Rodey, Judge,
filed the following memorandum:
This cause comes before the court upon a renewal of the plea *510to the jurisdiction, based upon the citizenship of tbe Banco Territorial y Agricola, which question was recently reargued and submitted by counsel for the respective parties. We filed an opinion in the case under date of July 31, 1908, which can be seen in the files, holding the said banco to be a Spanish corporation, and giving our reasons for so holding. Recently the decision of the Supreme Court of the United States in the Asilo de Damas Case has come to hand, and we feel that "the language of the court in the opinion delivered by Mr. Justice Moody therein is sufficiently broad to oblige us to reverse ourselves and hold that the Banco Territorial y Agricola is at least not a Spanish corporation, and that hence the jurisdiction fails for lack of diverse citizenship.
The cause will therefore stand dismissed with costs against the complainant, without further action of the court, unless, within five days from this date, the bill can be so amended as to give the court jurisdiction; and an order to that effect will be entered.